6 So.3d 112 (2009)
AMERUS LIFE INSURANCE CO., Appellant,
v.
Michael H. LAIT and Michael H. Lait, P.A., Appellee.
No. 5D06-3875.
District Court of Appeal of Florida, Fifth District.
April 3, 2009.
*113 Robin Sobo Moselle of Jacobson, Sobo & Moselle, Plantation, for Appellant.
No Appearance for Appellee.
PER CURIAM.

ON REMAND FROM SUPREME COURT
We reconsider this case in accordance with the opinion of the supreme court quashing this court's decision in AmerUs Life Ins. Co. v. Lait, 967 So.2d 340 (Fla. 5th DCA 2007). Upon reconsideration, we reverse the order of the trial court vacating the amended and second amended final judgments and remand to the trial court for further proceedings consistent with the opinion of the supreme court in this case. See AmerUs Life Ins. Co. v. Lait, 2 So.3d 203 (Fla.2009).
REVERSED and REMANDED.
SAWAYA, MONACO and LAWSON, JJ., concur.